Citation Nr: 9904926	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Initially, the Board notes that the RO complied with the 
directives contained in the Board's June 1998 remand, as 
required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here the veteran was afforded a new VA examination 
to address the broad issue of entitlement to service 
connection for low back disorder.  The veteran was also 
provided with a supplemental statement of the case.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current low back disorder and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a low back disorder.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

In the present case, the veteran asserts that his movements, 
walking, bending, and stooping, are all severely limited due 
to his back disorder.  He asserts that he injured his back 
while on active duty, either due to a truck accident or due 
to heavy lifting associated with his corpsman duties.  As he 
still has low back difficulties, he asserts that he is 
entitled to service connection for his low back disorder.  
The veteran and his representative also collectively assert 
that the evidence is in relative equipoise so as to justify 
application of the benefit of the doubt rule in the veteran's 
favor for his claim.

The veteran's service medical records are devoid of 
complaint, treatment, or diagnosis of low back pain while in 
service, other than an old epiphysitis involving the first 
lumbar vertebral body on a X-ray taken in December 1954.  
(Service connection is currently in effect for epiphysitis of 
L-1.)  There is no other clinical evidence associated with 
this X-ray.  While the veteran reported wearing a brace while 
in service at his January 1997 hearing, there is no clinical 
evidence of him wearing a brace while in service.
The veteran has been afforded several VA examinations that 
address his ongoing back problems.  However, only the most 
recent examination, conducted in September 1998, both 
diagnoses the veteran's low back disorder and offers an 
opinion as to its etiology.  This examiner documented the 
veteran's assertion of an inservice low back injury.  He also 
noted that the claims file revealed that the veteran was 
involved in automobile accidents in 1973 and 1978.  The 
examiner found the veteran to be a normally developed adult 
male who stands erect and walks carrying a cane, without a 
limp.  There is a tenseness of the paraspinal muscles 
bilaterally.  The veteran bends to each side to 22 degrees 
and on forward bending from the hips to 60 degrees and there 
is 3 inches of back lengthening along the lumbar spine.  
There is no deformity or asymmetry of the lower extremities.  
He walks on his toes and heels, squats well and raises again.  
Straight leg raising is performed in the supine position to 
75 degrees on the right and 70 degrees on the left.  
Comparative circumferential measurements are as follows:  
Mid-thigh, both 18 inches, midcalves both 15 1/4 inches.  The 
patellar and Achilles reflexes are active and symmetrical.

An X-ray of the lumbosacral spine revealed chronic back pain 
with limitation of back motion due to anomalous L5 with 
partial sacralization and pseudoarthrosis of left, degenerate 
and bulging L4, L4, LV disc, and healed compression fracture 
at T11.  The MRI revealed degenerative disc disease at L3-4 
and L4-5 and L5-S1.  A January 1998 CT scan also showed 
degenerative disc disease.

The examiner concluded that the veteran did have evidence of 
degenerative disc disease.  However, based on information 
contained in the available records, the examiner opined that 
the veteran's current back problems were unrelated to an 
accident while in military service.  The physician further 
opined that the veteran's current problems were not related 
to his service connected epiphysitis of the spine, which was 
noted during service, as that disease occurs during the 
growth period of the spine and heals by the time full growth 
occurs.

The bulk of the medical evidence in this case comes in the 
form of VA treatment records that extend from the veteran's 
first hospitalization in May 1966 to outpatient treatment 
received in July 1998.  These records predominantly document 
the veteran's ongoing treatment for depression, alcoholism, 
and drug abuse.  On several occasions, the veteran also 
reported low back pain.  For instance, in March 1994 he 
reported low back pain and leg pain with lifting.  He also 
sought orthopedic treatment and received an epidural steroid 
injection in April 1991.  In August 1982 the veteran reported 
a history of an injury to his lumbosacral area while on the 
job two years prior and was diagnosed with chronic back 
syndrome.  

The veteran has also been treated by several private 
physicians for his low back pain.  First, C. S. Nelson, D. C. 
reported that the veteran sought treatment in September 1954 
while the veteran was home on leave.  The veteran reported 
several attacks of low back pain and was diagnosed with pain 
in the lower back with subluxated right innominate bone.  
Marvin R. Fetter, M. D. wrote in November 1978 that the 
veteran complained of low back pain that radiated down the 
left leg.  Dr. Fetter examined the veteran and found that the 
veteran manifested chronic recurrent low back pain.  X-rays 
at the time, however, revealed no evidence of degenerative or 
arthritic changes.  In December 1980, Dionisio B. Yorro, Jr., 
M. D., reported that he had treated the veteran since 1977 
for back pain.  The veteran told that doctor that his first 
back injury occurred in a 1973 car accident.  Dr. Yorro did 
not speak as to the etiology of the back pain.  In July 1989, 
Peter Chhabria, M. D, treated the veteran.  At that time, the 
veteran reported low back pain since 1955, his period of 
active service.  While Dr. Chhabria did diagnose the veteran 
status post chronic low back pain with acute exacerbation, he 
did not link this problem with any injury during the 
veteran's period of active duty.  

The final piece of pertinent evidence is the report from a 
worker's compensation claim.  In December 1980, the veteran 
reported that his lower back was injured trying to subdue an 
unruly patient while at work.  He reported that this 
traumatic injury exacerbated his ongoing back problem, a 
problem that he asserts began while in service.  

The evidence thus establishes that the veteran does indeed 
have a currently diagnosed low back disorder.  However, there 
is no clinical evidence relating this current disorder to any 
event in service.  In fact, there is no clinical evidence 
that the veteran reported any low back pain while in service.  
The veteran has reported that his problems began while in 
service, but this fact is not borne out by the evidence of 
record.  Neither the VA examinations nor the treatment 
records attribute his current back pain with anything that 
occurred in service.  In fact, the recent VA examination 
noted that the veteran had been involved in several 
automobile accidents and work injuries that have resulted in 
back pain.  The veteran has stated his opinion that his low 
back disorder is related to service, but, while he is a nurse 
with some medical background, he is not shown to have the 
requisite knowledge or expertise as to offer an opinion 
regarding medical questions such as causation or diagnosis of 
his low back disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  That is, there is no indication from the 
record that the veteran has any specialized training in 
orthopedic medicine.  The VA examiner in September 1998 who 
opined that the veteran's current back problems were 
unrelated to inservice back trauma or epiphysitis diagnosed 
during service is a medical doctor. This is the only 
competent medical opinion that addresses the contended causal 
relationships and the opinion unequivocally goes against the 
veteran's claim. 

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.








ORDER

The veteran's claim of entitlement to service connection for 
a low back disorder is denied as not well grounded.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

